Citation Nr: 0310481	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-09 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1965 to December 
1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 RO rating decision that denied service 
connection for PTSD.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In 
this case, the veteran should be advised of the evidence 
needed to substantiate his claim for service connection for 
PTSD.

The veteran's service medical records are not in the claims 
folder.  These records should be obtained from the National 
Personnel Records Center (NPRC) and considered in conjunction 
with the veteran's claim for service connection for PTSD.

The record reveals that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  The 
medical records in the possession of the SSA and their 
decision awarding disability benefits to the veteran may be 
relevant to the claim for service connection for PTSD and 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The veteran testified before the undersigned sitting at the 
VA office in San Antonio, Texas, in January 2003.  He 
testified to the effect that he had received psychiatric 
treatment from Dr. Chow at a VA medical facility and from a 
Dr. Brown from an HMO.  The record reveals that reports of 
his treatment at the VA medical center (VAMC) in San Antonio, 
Texas, to 2003 have been obtained and included in the claims 
folder.  A letter dated in October 2001 was also received 
from a private physician, Thomas M. Brown, M.D., who reported 
that the veteran was receiving medical treatment for various 
conditions, including PTSD.  No details were given in Dr. 
Brown's letter, including the stressors upon which such 
diagnosis was based.  Dr. Brown noted that he would provide 
further information on request.

Finally, the Board observes that the newly enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and case law (See Horowitz v. Brown, 5 Vet. App. 
217 (1993)) mandates that where there is a reasonable 
possibility that a current condition is related to a residual 
of a condition experienced in service, a VA medical 
examination is necessary to make a decision on a claim.  
After securing all the evidence referenced above, the RO 
should consider whether VA examination, to determine whether 
the veteran has PTSD, should be scheduled.  38 C.F.R. 
§ 3.159(c)(3).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should notify the veteran to submit 
evidence that shows he has PTSD and that 
verifies his stressful experiences in 
service, and notify him of the evidence 
VA will try to obtain.

2.  The RO should obtain the veteran's 
service medical records from the NPRC for 
inclusion in the claims folder.

3.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
award of disability benefits to the 
veteran.  A copy of that agency's 
decision regarding disability benefits 
should also be obtained.

4.  The RO should obtain copies of all of 
the veteran's treatment at the San 
Antonio VAMC since 2003, including the 
reports of his treatment Dr. Chow.

5.  The RO should request copies of all 
medical records of treatment for any 
psychiatric illness, to include PTSD, 
from Thomas M. Brown, M.D., of Alamo 
Mental Health Group.  Dr. Brown should be 
asked to specify the stressors upon which 
he made such diagnosis.  

6.  After all the actions above have been 
accomplished, the RO should review the 
evidence, in conjunction with that 
already of record, and determine whether 
under the circumstances presented in this 
case affording the veteran VA psychiatric 
examination is necessary to comply with 
the VCAA.  

If so, the veteran should be scheduled 
for a VA psychiatric examination to 
determine whether or not he has PTSD 
under the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders,  
Fourth Edition (DSM IV) that is to be 
used in the adjudication of the veteran's 
claim.  38 C.F.R. § 4.125 (2002).  

The examiner should support his or her 
conclusion by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case, including 
the October 2001 letter of Dr. Brown.

7.  After the above development, the RO 
should review the claim for service 
connection for PTSD.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




